DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Georgios A. Georgakis on 14 February 2021.
The application has been amended as follows: Claims 5-20 are cancelled.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kamal (USPN 2016/0005038) discloses an integrated cybersecurity method for providing client access to a website (such as Mastershop, 0027), including receiving website configuration information for the client access (“determining authentication rule based on a policy associated with the entity” in claim 1, 0016, 0038, 0040, claim 4), 5receiving client enrollment data for the client access (“stored user authentication data” in claim 1, 0031, 0036), receiving client input data from a client (“authentication response data” in claim 1, 0031), defining integrated client confirmation, including authenticating the client input data by comparing the client input data with the client enrollment data .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
References Cited
Rasheed et al., USPN 2003/0088640, discloses a method where websites and applications are isolated from each other (0013), but does not read on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JACOB LIPMAN/Primary Examiner, Art Unit 2434